Case: 1:20-cv-01002-JG Doc #: 38 Filed: 09/09/20 1 of 4. PagelD #: 1064

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

BRANDON SIRES, CASE NO.: 1:20-cv-01002

)
)

Plaintiff, ) JUDGE JAMES S. GWIN
)

-VS- )
) UNOPPOSED
LAUREN FITTS, ) MOTION TO DISMISS WITH PREJUDICE

)

Defendant. ) (Fed.R.Civ.P. 41(a)(2))
)

Now comes Plaintiff BRANDON SIRES, by and through his undersigned counsel, and,
pursuant to Fed.R.Civ.P. 41(a}(2), hereby moves this Honorable Court for an Order dismissing all
causes of action set forth in the within matter, with prejudice, subject to the terms and
conditions set forth in the document captioned Mutual Release of All Claims, which has been
signed by all parties to the within matter, and subject to this Court’s continuing jurisdiction over
the Mutual Release of All Claims for purposes of enforcement. Each party hereto shall bear
their own costs.

Defendant has no objection to the within Unopposed Motion to Dismiss With Prejudice,
as verified by Defendant’s counsel's signature below.

Accordingly, Plaintiff BRANDON SIRES respectfully moves this Honorable Court for an
Order:

(a) Dismissing Plaintiff's causes of action set forth herein with prejudice, with each
party to bear his or her own costs;

(b) That the dismissal is subject to the terms and conditions of the Mutual Release
of All Claims, a copy of which has been filed under seal herein;
Case: 1:20-cv-01002-JG Doc #: 38 Filed: 09/09/20 2 of 4. PagelD #: 1065

All of the terms and conditions of the Mutual Release of All Claims are hereby
incorporated herein, as if fully restated;

That this Court retains jurisdiction to enforce the terms and conditions of the
Mutual Release of All Claims.

Respectfully Submitted,

fs/ Larry W, Zukerman

LARRY W. ZUKERMAN, Esq. (0029498)
S. MICHAEL LEAR, Esq. (0041544)
BRIAN A. MURRAY, Esq. (0079741)
ADAM M. BROWN, Esq. (0092209)
Zukerman, Lear & Murray Co. L.P.A.
3912 Prospect Ave. East

Cleveland, Ohio 44115

(216) 696-0900 telephone

(216) 696-8800 facsimile
iwz@zukerman-law.com
sml@zukerman-law.com
bam@zukerman-law.com

amb @zukerman-law.com

Counsel for Plaintiff Brandon Sires

DEFENDANT LAUREN FITTS’ VERIFICATION OF NO OBJECTION:

 

JENNIFER B. SALVATORE, Esq.

Salvatore Prescott Porter & Porter, PLLC
105 E. Main Street

Northville, MI 48167

(248) 679-8711 telephone

(248) 773-7280 facsimile
salvatore@spplawyers.com

Counsel for Defendant Lauren Fitts
Case: 1:20-cv-01002-JG Doc #: 38 Filed: 09/09/20 3 of 4. PagelD #: 1066

 
Case: 1:20-cv-01002-JG Doc #: 38 Filed: 09/09/20 4 of 4. PagelD #: 1067

CERTIFICATE OF SERVICE

| hereby certify that a true and accurate copy of the forgoing Unopposed Motion to
Dismiss With Prejudice was filed electronically on this day of September, 2020. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties
may access the document via the Court’s electronic filing system.

fs/ Larry W. Zukerman

LARRY W. ZUKERMAN, Esq. (0029498)
S. MICHAEL LEAR, Esq. (0041544)
BRIAN A. MURRAY, Esq. (0079741)
ADAM M. BROWN, Esq. (0092209)
